DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the body of the Specification improperly refers to “claim 1” in [0012].  
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the image acquisition module of claim 8 that uses the nonce term “module” with a structural modifier “image acquisition” that does not denote structure to one of ordinary skill in the art; moreover, the “photographing device of a terminal” may be a structural element but such structure is not sufficient to perform the recited function of a server acquiring images but instead is structure associated with the terminal,
the edge extractor of claim 9 which itself is a nonce term and functionally defined claim element lacking structure and which term does not connote structure to one of ordinary skill in the art,
the image analysis module of claim 9 which uses the nonce term “module” and functionally defines the element without reciting structure or otherwise including a structural modifier sufficient to denote structure, and
the calculator of claim 9 which itself is a nonce term that is devoid of structure or otherwise fails to denote structure to one of ordinary skill in the art.
Corresponding structure has been identified in [0088]-[0101] and generally describes a programmed computer (server) but algorithms for performing the recited specialized functions of c)-d) are lacking thus triggering the 35 USC 112(b) rejections below.  See also the 112(a) rejections which include these elements.  Note that the image acquisition module and edge extractor do not recite specialized functions requiring an algorithm but are instead commonly understood and conventional functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As indicated above, the a) image analysis module and b) calculator of claim 9 are properly interpreted under 112(f) and there is a distinct lack of any algorithm in the instant specification disclosing how the how the various specialized functions are performed by these elements.  Instead, the image analysis module 140 is merely disclosed utilizing language that mirrors the claims which distinctly lacks how the image analysis module is a) “configured to analyze the extracted edge” b) “select a 3D standard body model corresponding to the edge” or c) or “learns a method of generating the 3D standard body model using the front and side images of the body by inputting the front and side images and 3D images of the bodies of models having different physical conditions”.  See Fig. 4, [0069]-[0072], [0093]-[0094] of the instant published application which appears to be the intended description of an algorithm for the image analysis module but these sections and the remainder of the specification fail to offer any details/algorithm on how these specialized functions may be accomplished.  Instead, the claim language is largely repeated without revealing the necessary details of how.
Likewise, the calculator 150 is also merely disclosed utilizing language that mirrors the claims which distinctly lacks how the calculator is “configured to acquire the body size of the user using the selected 3D standard body model” as recited in claim 9.  See calculator 150, Fig. 5, S290 Fig. 4, [0078], [0095] which appears to be the intended description of an algorithm for the calculator but these sections and the remainder of the specification fail to offer any details/algorithm on how these specialized functions may be accomplished.  Instead, the claim language is largely repeated without revealing the necessary details of how.    
The lack of an algorithm for image analysis module and calculator renders these claim elements indefinite under 35 USC 112(b) as further explained below.  Moreover, the image analysis module and calculator claim elements also lack an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 21603.03 VI and 2181(B).
The specification also fails to provide adequate written description for much of claims 3 and 9 including:
analyzing the extracted edge and selecting a 3D standard body model corresponding to the edge, by an image analysis module; 
acquiring the body size of the user using the selected 3D standard body model,
wherein the image analysis module learns a method of generating the 3D standard body model using the front and side images of the body by inputting the front and side images and 3D images of the bodies of models having different physical conditions.
Fig. 4, [0069]-[0072], [0093]-[0094] of the instant published application which appears to be the intended description.  These sections, however, merely repeat claim language without providing any details of how to achieve the recited functions of a)-c).   Taken together one of ordinary skill in the art would not be apprised as to how to recited functions a)-c) are accomplished.  Questions include what are the details of the “3D standard body model” and how is this model selected based on or corresponding to the edge?  How is the body size acquired by using the selected 3D standard body model?  How is learning accomplished?  Is machine learning intended and, if so, what particular machine learning technique is being applied? 
The specification also fails to provide adequate written description for much of claim 4 including:
correcting the selected 3D standard body model in consideration of at least one of an analysis result of information of the body of the user or an analysis result of the edge, by the image analysis module,
wherein the image acquisition operation includes acquiring the body size of the user using the corrected 3D standard body model.
[0013], Fig. 4 S250, [0075]-[0079] of the instant published application which appears to be the intended description.  These sections, however, merely repeat claim language without providing any details of how to achieve the recited function of d)-e). Taken together one of ordinary skill in the art would not be apprised as to how to recited functions d)-e) are accomplished.  Questions include how is the 3D standard body model corrected?  What part of the analysis result of the body or the edge is used to correct the 3D standard body model?  What comprises the 3D standard body model?
The specification also fails to provide adequate written description for part of claim 5 including:
a second method of recorrection of the corrected 3D standard body model in consideration of the weight change of the user.
[0014], [0084]-[0086] of the instant published application which appears to be the intended description.  These sections, however, merely repeat claim language without providing any details of how to achieve the recited function of f). Taken together one of ordinary skill in the art would not be apprised as to how to recited functions of f) are accomplished.  Questions include how is recorrection performed?  How does a weight change of the user affect recorrection?  Is recorrection done for part or all of the 3D standard body model?    
The specification also fails to provide adequate written description for much of claim 7 including:
determining an image of clothes worn by the user as noise in the recognized region of the body of the user and removing the image. 
[0067]-[0068] of the instant published application which appears to be the intended description.  These sections, however, merely repeat claim language without providing any details of how to achieve the recited function of g). Taken together one of ordinary skill in the art would not be apprised as to how to recited functions of g) are accomplished.  Questions include how is clothing detected and differentiated/segregated from the body outline?  Does clothing detection depend on color, shape, pattern, or some other factor?  How is the image (of the clothing) removed from the input?
In summary, the instant specification does not offer any details or answers sufficient to answer the issues and questions raised above.  In sum, the specification does not evidence possession of the claimed invention and one of ordinary skill in the art would not be apprised as to how to make and use the claimed invention.

Claim 8 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  Indeed, claim 8 recites a single element (an image acquisition module) that is properly interpreted under 112(f) as established above.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 6 is rejected under 112(a) due to its dependency upon claim 3.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 purports to recite a method “performed by a server” but also recites client (terminal) operations by reciting that the images are captured in a “state” of the terminal in which the screen of the terminal displays a guideline and such that the user in a photographing screen of the terminal is positioned in a range of the displayed guideline.  In other words, it is the terminal and not the server that performs these client operations which is contrary to the preamble language of “performed by a server”.  Thus, it is unclear if claim 1 is actually a method performed by a system (server and terminal) or by a server acting alone.  This issue persists through dependent claim 2 reciting further details of the guideline being displayed by the terminal.
Independent claim 8 suffers from the same issue as claim 1 in that claim 8 purports to recite a server but includes operations performed by the terminal.  Due to the parallel nature of the claims, see above explanation for claim 1.  
Claim 2’s use of an “or” expression conflicts with the further recitation of a “front guidelines”.  The “guideline” is introduced as having a shape of “a front or a side of a human body”.  But the further recitation of a “front guideline” is confusing and at odds with this “or” expression in which either a front or side guideline is displayed.
	
As discussed above, the claim 9’s elements a) image analysis module and b) calculator invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Furthermore, the corresponding structure for these elements is a computer programmed with code ([0053] as a general-purpose CPU or microcontroller executing software). 
However, MPEP 2181(II)(B) and the case law cited below requires that the specification disclose an algorithm for performing the claimed functions of a) and b).  As noted above, no such algorithms have been disclosed. 
As explained by MPEP 2181(II)(B):
[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).

In summary, the written description fails to disclose an algorithm that is needed to transform a general-purpose computer disclosed in the specification to a special purpose computer capable of performing specified functions for a) and b) of claim 9 as detailed above.  Therefore, claim 9 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3-7 and 10 are rejected under 35 USC 112(b) due to their dependency upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watson (US 2013/0315470 A1).

Claim 1
	In regards to claim 1, Watson discloses a method of acquiring an image for measuring a body size, performed by a server {Fig. 1 illustrates a client system 20 and server unit 30, 260 as per [0039]-[0041]}, the method comprising: 
an image acquisition operation of acquiring front and side images of a user, captured through a photographing device of a terminal {Fig. 1client system 20 including a webcam 10 that uploads images to the server unit 30, 260 as per [0039]-[0041], [0044], Fig. 2 step 210 such that the server 30 acquires front and side images of the user from the terminal’s camera.  Further as to side images see [0040] and Fig. 2, step 250, [0024]}, 
wherein the front and side images are captured in a state in which a body of the user in a photographing screen of the terminal is positioned in a range of a guideline displayed on the photographing screen of the terminal {see Fig. 1 copied below in which guideline/outline 130 is displayed on display screen 120 to position the user within the appropriate range for capturing the front and side images.  See also [0040]-[0041]}

    PNG
    media_image1.png
    439
    638
    media_image1.png
    Greyscale
. 
Claim 3
	In regards to claim 3, Watson discloses a method of measuring a body size using the image acquired using the method of claim 1, performed by the server, the method comprising:
recognizing a region corresponding to the body of the user from the front and side images of the user, separating an edge of the recognized region from a background, and extracting the edge {see [0044]-[0053], Fig. 3, including steps 330-380 in which the server 30 identifies/recognizes pixels associated with the subject (body of a user) to extract the body region from a background and tune a silhouette/boundary (extract the edge) as most particularly described in  [0048]-[0053]};
analyzing the extracted edge and selecting a 3D standard body model corresponding to the edge, by an image analysis module; and acquiring the body size of the user using the selected 3D standard body model,
{see [0004], [0010], [0026]-[0031], [0054]-[0055] in which the boundary (extracted edge) is analyzed to select (map) the edge to pre-calculated average body shapes (3D standard model) from which a degree of fit or match 510  (body size) may be determined as discussed in [0056]-[0058] which also determines body measurements relating to the 3D body shape using a lookup table 550 including waist and chest circumferences}
wherein the image analysis module learns a method of generating the 3D standard body model using the front and side images of the body by inputting the front and side images and 3D images of the bodies of models having different physical conditions {see [0034], [0047]-[0048].  See also [0058] in which the calculated silhouette of best match can be fed back into the probability maps thereby learning and increasing the accuracy of the segmentation}.
Claim 4
	In regards to claim 4, Watson discloses subsequent to the selecting the 3D standard body model, correcting the selected 3D standard body model in consideration of at least one of an analysis result of information of the body of the user or an analysis result of the edge, by the image analysis module, wherein the image acquisition operation includes acquiring the body size of the user using the corrected 3D standard body model {see [0058] in which the calculated silhouette of best match can be fed back into the probability maps thereby learning and increasing the accuracy of the segmentation for subsequent iterations of image acquisition and body size measurement}.
Claim 7
	In regards to claim 7, Watson discloses wherein the extracting includes: 
determining an image of clothes worn by the user as noise in the recognized region of the body of the user and removing the image {see [0045]-[0050] in which the server discriminates between body (skin) and clothing using colors 350, texture and other factors to extract the silhouette/edge of the body}. 
Claims 8, 9 and 10
The rejection of method claims 1, 3; and 1 above applies mutatis mutandis to the corresponding limitations of server claims 1 and 3; and non-transitory computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing program limitations of claim 10 see [0060]-[0070]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Iscoe (US 2017/0273639).
Claim 2
	In regards to claim 2, Watson discloses, wherein: 
the guideline induces the user to take a specific posture at a specific distance from the terminal and has a shape of a front or a side of a human body
{See Fig. 1, [0039]-[0041], [0044], Fig. 2 step 210.  Further as to side images see [0040] and Fig. 2, step 250, [0024].  Further as to “specific distance” note that the size or the guidelines 130 induces a user to adjust their distance to the camera such that the body image size matches the guideline size in the same way that the instant guideline induces the user to do the same}; 
a front guideline has a shape with a user’s arm extended at a predetermined angle from a torso and both user’s legs separated by a predetermined angle
{see Fig. 1 copied above and the cites for the guideline above); and 

	Although Watson discloses a guideline that induces a user to take a specific posture at a specific distance, Watson does not adjust a shape and size of the guideline in consideration of information on the body of the user.
	Iscoe is an analogous reference from the same field of measuring a body size and solves a similar problem of employing a guidelines to aid input of the user images.  See Abstract, Figs. 1, 4, [0003], [0007], [0047]-[0056] including server 36, [0164] and terminal (e.g. smart phone) taking images of a body as per [0182]-[0184].
Iscoe also teaches the server adjusting a shape and size of the guideline in consideration of information on the body of the user {see Fig. 4 and [0282]-[0286], [0240]-[0243], claims 1, 4 in which the height and weight (information on the body of the user) is used by adjust the shape and size of the guideline in order to generate a unique subject (user) specific human skeleton to guide the user to capture optimal images}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Watson which already discloses a guideline that induces a user to take a specific posture at a specific distance such that the server adjusts a shape and size of the guideline in consideration of information on the body of the user as taught by Iscoe because doing so provides a user-specific skeleton to guide the user to capture optimal images as motivated by Watson in [0282] and [0286].

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Reed (US 20130170715 A1).
Claim 5
	In regards to claim 5, Watson is not relied upon to disclose wherein the server asks the user accessing the server to input information on whether a weight changes at regular intervals, and when there is a change in the user’s weight by more than a critical ratio, the body size of the user is acquired again using a first method of requesting rephotographing to the user or a second method of recorrection of the corrected 3D standard body model in consideration of the weight change of the user.
Reed is a highly analogous reference from the same field of measuring human body size and applies the same server/client architecture in which a mobile device camera uploads front and side images to a server for analysis and body measurement determinations using a 3D model.  See abstract, Figs. 1-3, 5, 8.  See also the guidelines for image capture in Fig. 9.
	Reed also teaches wherein the server asks the user accessing the server to input information on whether a weight changes at regular intervals, and when there is a change in the user’s weight by more than a critical ratio, the body size of the user is acquired again using a first method of requesting rephotographing to the user or a second method of recorrection of the corrected 3D standard body model in consideration of the weight change of the user {See [0035]-[0038] in which the framework selector is based on a weight change}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Watson’s server-based body size measurement such that 
wherein the server asks the user accessing the server to input information on whether a weight changes at regular intervals, and when there is a change in the user’s weight by more than a critical ratio, the body size of the user is acquired again using a first method of requesting rephotographing to the user or a second method of recorrection of the corrected 3D standard body model in consideration of the weight change of the user as taught by Reed because doing so adapts or otherwise corrects the body model in consideration of the weight change thereby increasing body measurement accuracy.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Koh (US 10,321,728 B1).
Claim 6
	In regards to claim 6, Watson is not relied upon to disclose wherein the extracting includes: when recognition of the region corresponding to the user's body in the image fails or the extracted edge does not correspond to a normal body shape, requesting rephotographing after posture correction to the user or requesting rephotographing after changing clothes to the user.
	Koh is a highly analogous reference from the same field of measuring human body size and applies the same server/client architecture in which a mobile device camera uploads front and side images to a server for analysis, segmenting the body from the images, edge extraction and body measurement determinations using a 3D model.  See abstract, Figs. 1A, 1B, 1C, 4, and associated text descriptions.
	Koh also teaches wherein the extracting includes: when recognition of the region corresponding to the user's body in the image fails or the extracted edge does not correspond to a normal body shape, requesting rephotographing after posture correction to the user or requesting rephotographing after changing clothes to the user {see Fig. 9 including the server checking images step 904 and/or check result step 912 so that the user may retake the images if the image fails as further discussed in column 25, lines 16-45}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Watson’s body measurement server method to include wherein the extracting includes: when recognition of the region corresponding to the user's body in the image fails or the extracted edge does not correspond to a normal body shape, requesting rephotographing after posture correction to the user or requesting rephotographing after changing clothes to the user as taught by Koh because doing so increases the accuracy of the body measurements by retaking the images when the detected error(s) occur.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mok (US 20200126295 A1) discloses a method for reconstructing personalized 3D human body models based on front and side images that extracts a profile and constructs a 3D human body model form the profile (edge).   See Figs. 1 and 2 copied below and their associated disclosures.


    PNG
    media_image2.png
    772
    587
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486